Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 3, 2018

                                       No. 04-18-00319-CV

                  IN THE INTEREST OF N.D.S. AND I.F.S., CHILDREN,

                       From the County Court at Law, Starr County, Texas
                                  Trial Court No. CC-16-367
                          Honorable Romero Molina, Judge Presiding

                                          ORDER
        The court reporter responsible for filing the reporter’s record in this appeal filed a letter
informing the court that the reporter’s record has not been filed because appellant has failed to
file a designation of record. TEX. R. APP. P. 34.6(b)(1). The court reporter’s letter also states
appellant has failed to pay or make arrangements to pay the fee for preparing the reporter’s
record.

        In an order dated July 19, 2018, we ordered appellant to file written proof with this court
on or before July 30, 2018, that she filed a designation of record with the court reporter. See
TEX. R. APP. P. 34.6(b)(c). We additionally ordered appellant to provide written proof to this
court on or before July 30, 2018 that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. We warned appellant that if she failed to respond within the time provided,
appellant’s brief would be due within thirty days from the date of the order. We additionally
warned the court will only consider those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

      Appellant has not filed a response. Accordingly, appellant’s brief is due on or before
August 18, 2018.

                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2018.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court